Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest an electrically conductive insert having a bore extending through the insert along a length direction of the electrically conductive insert, the electrically conductive insert having an opening for receiving a portion of a bushing conductor of the bushing and configured to be attached and electrically connected to the bushing conductor. In regard to claim 10, the prior art fails to provide, teach or suggest a bushing adapter arranged at least partially within the insulating body and having an electrically conductive insert with a bore extending through the insert along a length direction, the electrically conductive insert defining an opening receiving a portion of the bushing conductor and configured to be attached and electrically connected to the bushing conductor. In regard to claim 17, the prior art fails to provide, teach or suggest a step of enclosing an end portion of a bushing conductor of the bushing with an electrically conductive insert, the electrically conductive insert defining an opening receiving the end portion of the bushing conductor and configured to be mechanically attached and electrically connected to the bushing conductor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
2/26/2021


/THO D TA/Primary Examiner, Art Unit 2831